Citation Nr: 0100920	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  96-41 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a compensable evaluation for service-
connected carpal tunnel syndrome of the right hand.  

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected subluxation of ring sublimis tendon and 
persistent grip weakness and palmar pain, status post left 
carpal tunnel release.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran's active military service extended from February 
1993 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The case was previously before the Board in September 1997, 
when it was remanded for medical records, examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The veteran asserted that she was not 
examined.  The most recent report was an addendum dated in 
July 1999, which was done upon review of the record and she 
was not examined at that time.  This additional report was 
done by the physician who actually examined the veteran in 
November 1997 as requested in the Board's Remand, and the 
physician took into consideration subsequent records and test 
results in reaching an opinion.  The reports made when the 
veteran was examined are more probative than her recollection 
and establish that she was examined in full compliance with 
the Board's Remand.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have a chronic headache disability.

3.  The veteran does not have a chronic headache disability 
as the result of disease or injury during service.  

4.  The veteran's scoliosis is a developmental defect.  

5.  The veteran does not have a back disorder as the result 
of disease or injury during service.  

6.  The veteran has a history of carpal tunnel syndrome of 
the right hand, without currently demonstrable 
manifestations.  

7.  The service-connected subluxation of ring sublimis tendon 
and persistent grip weakness and palmar pain, status post 
left carpal tunnel release is manifested by pain and weakness 
after prolonged use of the left hand.  

8.  The left hand surgical scar is not ulcerated, or 
demonstrably painful and tender, and it does not affect left 
hand function.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active military service and an organic disease 
of the nervous system manifested by headaches may not be 
presumed to have been incurred in service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  A back disorder was not incurred in or aggravated by 
active military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  

3.  The criteria for a compensable rating for the service-
connected carpal tunnel syndrome of the right hand have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.31, 4.123, 
4.124 and Codes 8515, 8615, 8715 (2000).  

4.  The criteria for a rating in excess of 10 percent for the 
service-connected subluxation of ring sublimis tendon and 
persistent grip weakness and palmar pain, status post left 
carpal tunnel release have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.14, 4.71a and Codes 5309, 7803, 7804, 
7805, 8515, 8615, 8715 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
her representative of the evidence necessary to substantiate 
the claims and indicated the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has had the veteran examined and has obtained medical 
opinions on the issues presented in this case.  

VA has made reasonable efforts to obtain relevant records.  
The veteran has not identified any additional records.  She 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

All relevant Federal records have been obtained.  VA and 
service medical records are in the claims folder.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  38 U.S.C. § 5107.  

Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, the evidence must be competent.  That is, a lay 
witness can provide evidence as to what he or she actually 
saw or experienced.  However, a lay witness does not have the 
medical expertise to present competent evidence on medical 
questions, such as a current diagnosis or the etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Consequently, the assertion of the claimant that she has a 
current disability and that it is connected to service is not 
competent evidence.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Evidence from a physician or other medical 
professional with the training and experience to make a 
diagnosis and to link the diagnosis to disease or injury in 
service is required to meet the evidentiary requirements for 
service connection.  

It should be noted that a history provided by a claimant and 
recorded by a doctor simply restates the claim.  The fact 
that a doctor recorded information provided by a claimant 
does not make that information the doctor's opinion.  A 
history or symptomatology provided by a claimant must be 
enhanced by a medical opinion for it to become evidence.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  See also Swann 
v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. 
App. 342 (1995).  

Service Connection for Headaches

The service medical records do not reflect the presence of a 
chronic headache disorder during service.  38 C.F.R. 
§ 3.303(b) (2000).  During service, in February 1994, the 
veteran complained of a right side headache with pain behind 
the eye.  There was no blurred vision.  The assessment was a 
tension headache.  Treatment was provided and no further 
headaches were documented in service.  

While the veteran has asserted that she has had a chronic 
headache disorder since service, no competent medical 
professional has linked a continuity of symptoms to a current 
diagnosis.  38 C.F.R. § 3.303(b) (2000).  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

VA clinical records are in evidence.  A history of migraine 
was noted on several occasions.  Outpatient records of July 
1995 show various complaints including migraine headaches.  
Physical examination did not disclose an pertinent 
abnormalities.  The concluding assessment was a routine 
physical examination.  

The veteran has been examined by VA.  On the July 1995 VA 
examination, she reported a headache, mostly on the right 
side of the face and forehead associated with dizzy spells, 
blurred vision and lacrimation.  The headaches were reported 
to occur 2 to 3 times per month and last 2 to 3 days.  A 
computerized tomography scan of the head in April 1995 was 
normal.  This information was clearly labeled as history.  
The examiner did not find any pertinent abnormality.  The 
head was normal.  The diagnosis was chronic headaches, 
probably migraine.  

An October 1995 clinical note recorded a history of migraine 
headaches relieved by Fiorinal.  There was no headache 
diagnosis.  

In January 1996, the veteran reported a history of migraine 
for 2 years.  She told of intermittent headaches occurring 2 
to 3 times per month.  Headaches were accompanied by 
dizziness and tearing.  Butalbital reportedly relieved the 
pain for about a week.  The assessment was mild migraines 
controlled by medication.  

In January 1997, the veteran told of having migraine 
headaches, on and off, well controlled.  She stated that she 
had not had any episodes of migraine in 5 months.  

On the November 1997 VA examination, the veteran said that 
headaches occurred 3 times a week.  She described them as 
localized to the right side of the face with pain around the 
eye.  There was no alteration of vision or aura.  Headaches 
had decreased to once a month and were completely relieved by 
1 tablet of Fioricet or Fiorinal.  The examiner found her 
cranial nerves were normal.  The impression was tension 
headaches.  The doctor further explained that he did not 
believe the veteran's headaches were migraine headaches.  He 
provided several reasons.  There was no family history of 
migraine.  The headaches did not follow the pattern of 
migraine.  They did not respond to migraine medication, but 
responded to medication which was useless for treating 
migraine.  

In July 1999, the doctor who performed the November 1997 VA 
examination, reviewed the record and results of tests.  He 
expressed the opinion that the record did not show the 
veteran had a headache of a migraine type or chronic 
headache.  

Initially, the Board notes that there is no medical 
documentation of current headache manifestations or objective 
evidence of abnormality associated with headaches.  The 
record shows that the veteran's complaints of headaches were 
considered by doctors on various occasions.  Diagnoses were 
based on the history given by the veteran and ranged from no 
diagnosis, to tension headaches to mild migraine to migraine.  
As contemplated by the new law, VA had the veteran examined 
by a specialist.  He examined her in November 1997 and 
reviewed the record and test results in July 1999.  He 
explained that the headaches described by the veteran did not 
follow the pattern of migraine.  They did not respond to 
migraine medication, but responded to medication which was 
useless for treating migraine.  Based on his review of the 
record and results of tests, he expressed the opinion that 
the record did not show the veteran had a headache of a 
migraine type or chronic headache.  This opinion is the most 
probative evidence as it provides the most detailed 
explanation and is based on medical review of the entire 
record.  The Board finds the preponderance of evidence to be 
against the presence of a chronic headache disability.  

Further, there is no evidence from a physician or other 
competent witness relating a chronic headache disability to 
disease or injury, incurred or aggravated by service.  The 
statement of the case notified the veteran that the evidence 
did not establish a connection and she has not submitted any 
evidence of a connection or identified any source to which VA 
could go to get evidence connecting a current headache 
disability to service.  As discussed above, the matter was 
referred for examination of the veteran and a medical opinion 
and the physician was of the opinion that there was no 
chronic disability which could be related to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

Service Connection for a Back Disorder

The service medical records do not reflect the presence of a 
chronic back disorder during service.  38 C.F.R. § 3.303(b) 
(2000).  During service, in October 1993, the veteran 
complained that low back pain had begun a week earlier.  Pain 
was located in the L4, L5, S1 area.  There was no deformity, 
muscle spasm or neurologic deficit.  Medication and heat were 
recommended.  No further back complaints were documented in 
service.  

While the veteran has asserted that she has had a chronic 
back disorder since service, no competent medical 
professional has linked a continuity of symptoms to a current 
diagnosis.  38 C.F.R. § 3.303(b) (2000).  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

VA clinical records are in evidence.  Outpatient records of 
July 1995 show the veteran reported no history of arthritis, 
arthralgias, muscle weakness or pain.  Physical examination 
did not disclose an pertinent abnormalities.  The concluding 
assessment was a routine physical examination.  

The veteran has been examined by VA.  On VA examination, 
later in July 1995, she reported back pain stating that she 
was unable to bend down, lift more than 20 pounds, or do sit-
ups.  She recalled an acute back pain in service after 
carrying a 5 gallon container.  Medication reportedly gave no 
relief.  Musculoskeletal examination revealed no limitation 
of motion.  The diagnosis was low back pain.  Further testing 
was recommended.  

VA clinical progress notes of December 1995 show that X-rays 
revealed levoscoliosis.  The veteran gave a history of injury 
in service, followed by low back syndrome.  Examination of 
the back revealed no tenderness.  The assessment was 
levoscoliosis of the lumbosacral spine and a possible episode 
of lumbosacral strain.  

In January 1996, the veteran complained of lower back pain 
for 2 years.  The examiner found a full range of motion and 
there was negative tenderness to palpation.  

In January 1997, the veteran reported that she had some lower 
back pains which were currently gone.  Examination of the 
back was within normal limits.  

In February 1997, the veteran reported having a low back 
syndrome since service.  Examination disclosed mild local 
tenderness at the lumbosacral spine.  The assessment was 
possibly musculoskeletal pain, dextroscoliosis, rule out 
pinched nerve.  

On the November 1997 VA examination, the veteran complained 
of having pain in her low back since lifting in service.  The 
pain was associated with certain movements and was not 
persistent and did not radiate.  The physician found very 
slight scoliosis to the left.  He explained that 
levoscoliosis meant rotation of the spine to the left.  There 
was no evidence of muscle spasm in the back.  The veteran was 
able to walk on her heels and toes and to squat and rise, 
without difficulty.  There was a full range of motion in the 
lower back without point tenderness or muscle spasm.  
Flexion, extension, rotation, and lateral movement were all 
perfectly normal.  Straight leg raising and neurologic 
testing were normal.  The conclusion was that the veteran had 
a mild levoscoliosis of the lumbar spine, with history of low 
back pain.  The doctor commented that the levoscoliosis was 
almost certainly developmental rather than acquired because 
of the veteran's age and lack of history of back trauma.  

December 1997 clinical notes show the veteran complained of 
having lower back pain and fatigue for 2 months.  She stated 
that it was a chronic problem but had been bothering her more 
in recent weeks.  It was noted that she drove a bus and 
reported increased pain with sitting up in a chair.  She 
complained of low back pain with leg lifting.  There was 
bilateral lower paraspinal muscle tenderness.  The assessment 
was a lumbar strain.  

The report of the July 1998 VA examination shows the 
veteran's back had a full range of motion in all directions.  
Neurologic examination was within normal limits.  The doctor 
reported that there was no sign of any back problems at the 
time of the examination.  

Examination and imaging studies have shown scoliosis.  A 
physician has explained that this is a rotation of the spine.  
More significantly, after an examination which complies with 
the requirements of the Veterans Claims Assistance Act of 
2000, a physician expressed the opinion that the veteran's 
scoliosis was developmental in nature.  Developmental 
anomalies are not disabilities for which service connection 
can be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  Cf. Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service 
connection can not be granted for the veteran's scoliosis or 
the occasional pain and other symptoms associated with the 
defect.  

There is no evidence of arthritis.  There is no evidence of 
arthritis in the year after the veteran left service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Further, there is no evidence from a physician or other 
competent witness relating a chronic back disability to 
disease or injury, incurred or aggravated by service.  Also, 
there is no evidence from a physician or other competent 
witness identifying a superimposed chronic back disability 
which is related to disease or injury, incurred or aggravated 
by service.  The statement of the case notified the veteran 
that the evidence did not establish a relationship to service 
and she has not submitted any evidence of a connection or 
identified any source to which VA could go to get evidence 
connecting a current acquired back disability to disease or 
injury in service.  As discussed above, the matter was 
referred for examination of the veteran and a medical 
opinion, and the physician was of the opinion that there was 
a developmental defect which he did not relate to service.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Increased Ratings

The evaluation claims arise from the veteran's initial claim 
and grant of service connection.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board has considered the 
issues raised by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether staged ratings should be 
assigned.  We conclude that the conditions addressed have not 
significantly changed and uniform ratings are appropriate in 
this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  


A Compensable Evaluation Rating for Service-Connected
 Carpal Tunnel Syndrome of the Right Hand

Considering the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (2000), shows that bilateral carpal 
tunnel syndrome was diagnosed in service.  The service 
medical records show that she complained of a weak right hand 
grip.  A June 1994 electromyogram study of the right hand was 
normal.  The test was interpreted as showing no evidence of 
carpal tunnel syndrome.  Examination for a Medical Board, in 
July 1994, did not disclose any right hand abnormality other 
than weakness.  

On VA examination in July 1995, the veteran reported that her 
right hand had intermittent tingling and weakness.  
Examination showed approximation of the thumb and fingers was 
equal.  Wrist range of motion was equal, bilaterally.  There 
was no muscle atrophy.  The diagnosis was carpal tunnel 
syndrome, right hand.  

Nerve conduction studies by VA in August 1996 were normal.  

On the November 1997 VA neurologic examination, manual motor 
responses were normal.  Sensory responses were normal.  Deep 
tendon reflexes were equal, symmetric and 2+ throughout.  
There were no pathologic reflexes.  The doctor noted that 
electrical nerve tests had been normal and that the finding 
did not support a diagnosis of carpal tunnel syndrome.  
Further, maneuvers during examination did not cause the 
responses of Tinel's sign, associated with carpal tunnel 
syndrome.  A Phallen test was also negative.  The physician 
also commented that the veteran's description of 
manifestations was against a diagnosis of carpal tunnel 
syndrome.  

On the November 1997 VA orthopedic examination, it was noted 
that the veteran was right handed.  She complained of pain in 
the right 4th and 5th fingers.  She worked as a bus driver and 
the symptoms had improved since she was no longer doing 
repetitive lifting.  Examination showed good fine movement of 
the fingers.  There was a full range of wrist motion.  There 
was no detectable weakness on examination.  There was no 
sensory loss or muscle atrophy.  Skin color was equal and 
normal.  The conclusion was that the veteran had a history of 
carpal tunnel syndrome on the right.  

The report of the July 1998 VA examination shows that 
examination of the right wrist did not disclose any 
abnormalities.  The doctor expressed the opinion that there 
was no objective evidence of disability.  

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995) quoting Dorland's 
Illustrated Medical Dictionary (Dorland's) 1632 (27th ed. 
1988).  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, will be rated 
as 70 percent disabling for the major hand and 60 percent 
disabling for the minor hand.  Incomplete paralysis of the 
median nerve will be rated as 50 percent disabling for the 
major hand and 40 percent disabling for the minor hand where 
severe; as 30 percent disabling for the major hand and 20 
percent disabling for the minor hand where moderate; and as 
10 percent disabling for the either hand where mild.  
38 C.F.R. Part 4, Code 8515 (2000).  Neuritis (Code 8615) and 
neuralgia (code 8715) will be rated under the above criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (2000).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

Here, the veteran asserts that the symptomatology of her 
dominant (right) hand effects her daily life, activities and 
employment.  However, the objective findings of the trained 
medical personnel are more probative in determining if there 
are manifestations which approximate the criteria for a 
compensable rating.  In this case, the veteran has repeatedly 
been examined by trained professionals and has had electrical 
testing of the nerves involved.  They have not found any 
current manifestations of even a mild disability.  As the 
preponderance of the evidence establishes that the veteran 
does not have a mild disability, a compensable rating can not 
be assigned for the right carpal tunnel syndrome.  The Board 
has considered the possibility of rating the disability under 
other criteria; however, in the absence of current disability 
manifestations, there is no basis in the rating code for a 
compensable evaluation.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.



Evaluation in Excess of 10 Percent for Service-Connected
Subluxation of Ring Sublimis Tendon and Persistent Grip 
Weakness 
and Palmar Pain, Status Post Left Carpal Tunnel Release

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (2000), discloses left hand surgery, in 
May 1994, with a limited palmar incision for release of a 
carpal tunnel syndrome.  The report of an examination for a 
Medical Board, in July 1994, states that, following surgery, 
the complaint of numbness in the median nerve distribution 
resolved.  However, she continued to complain of pain in the 
wrist and with grip.  Physical examination disclosed a well 
healed incision.  There was no pillar pain, swelling or 
erythema.  Tinel and Phalen signs were negative.  There was 
no pain with carpal compression.  With ring and small fingers 
in an acutely flexed position, the veteran was able to sublux 
her sublimis tendon to the ring finger over the hook of the 
hamate bone as she brought the wrist into flexion and ulnar 
deviation, which caused a click.  This did not seem to be 
painful.  There was reduced grip strength on the left as 
compared to the right.  Neurovascular examination and muscle 
strength were normal.  The diagnosis was bilateral carpal 
tunnel syndrome, left greater than right, status post carpal 
tunnel release on the left with volar subluxation of the 
sublimis flexor tendon to the ring finger, volitional, and 
mild persistence and weakness of grip.  

On VA examination in July 1995, the veteran reported 
persistent numbness and weakness.  Examination showed 
approximation of the thumb and fingers was equal.  Wrist 
range of motion was equal, bilaterally.  There was no muscle 
atrophy.  The diagnosis was status post surgery for carpal 
tunnel syndrome, left hand.  

A VA clinical note dated in January 1996 reflects the 
veteran's complaints that she continued to have problems 
after surgery.  She stated that it was aggravated by holding 
things and she could not bear weight.  She reported numbness 
of the 4th and 5th fingers.  Examination showed negative 
Tinel's and Phalen's signs.  There was positive tightness of 
the tendon at the mid palm.  The assessment was status post 
carpal tunnel release, left hand.  

An August 1996 electromyography report shows testing of the 
left median, ulnar and radial nerves.  The report stated that 
the nerve conduction studies were normal.  The needle 
examination was normal.  The clinical diagnosis was a normal 
examination.  The electrodiagnosis was a normal examination.  

A clinical note dated in May 1997 shows the veteran reported 
some aching in the left wrist.  She worked as a bus driver.  
Examination of the extremities was normal.  The assessment 
was status post surgery for carpal tunnel with residual 
discomfort.  She was advised to use a splint as needed.  

On VA neurologic examination in November 1997, the veteran 
had some point tenderness at the base of the palm in the 
medial aspect of the left hand.  There was some crepitus on 
palpation on the medial web space on digit number 4.  Manual 
motor testing of the ulna and median distribution muscles was 
completely normal.  There was a suggestion of a slight 
decrease in sensation in the medial web of the left palm.  
Sensory responses were otherwise normal.  Deep tendon 
reflexes were equal, symmetric and 2+ through out.  There 
were no pathologic reflexes.  The doctor noted that 
electrical nerve tests had been normal and that the normal 
findings did not support a diagnosis of carpal tunnel 
syndrome.  Further, maneuvers during examination did not 
cause the responses of Tinel's sign, associated with carpal 
tunnel syndrome.  A Phalen test was also negative.  The 
physician also commented that the veteran's description of 
manifestations was against a diagnosis of carpal tunnel 
syndrome.  The examiner felt that the veteran had a problem 
with the left palm, but it was not neurological.  Orthopedic 
evaluation was recommended.  

On the November 1997 VA orthopedic examination, the veteran 
stated that her surgery gave only partial relief from 
numbness and weakness.  Cold temperature increased pain.  She 
worked as a bus driver and had not missed any work due to 
pain.  She stated that the left hand had improved somewhat 
but prolonged work caused pain and weakness.  Examination 
showed good fine movement of the fingers.  There was a full 
range of wrist motion.  There was no detectable weakness on 
examination.  There was no sensory loss or muscle atrophy.  
Skin color was equal and normal.  The conclusion was that the 
veteran was status post carpal tunnel syndrome, left wrist.  

Magnetic resonance imaging (MRI), in March 1998, suggested 
bowing of the flexor retinaculum at the level of the hook of 
the hamate.  No abnormality was visualized within Guyon's 
canal or in the region of the ulnar nerve.  A space occupying 
lesion was not identified within the carpal tunnel.  The 
carpal bones were unremarkable.  The flexor and extensor 
tendons were unremarkable.  The median nerve showed no 
abnormality.  The triangular fibrocartilage was intact, as 
were the scapolunate and luatotriquetral ligaments.  

The report of the July 1998 examination shows the veteran 
reported discomfort after repetitive use, particularly at the 
base of the palm, with some sensory discomfort of the 1st and 
2nd fingers.  The doctor noted that the March 1998 MRI had 
been followed with a gadolinium enhanced study which 
described no abnormal changes in the left wrist.  The 
examiner found no evidence of intrinsic muscle weakness and 
there was a full range of finger motion.  The doctor 
commented that there was no current objective of disability 
in either wrist.  He conceded that the subjective complaints 
were secondary to the surgery.  

As noted above, carpal tunnel syndrome involves the median 
nerve.  The rating criteria are set forth above.  The current 
10 percent rating is assigned for a mild disability.  The 
subjective numbness and weakness described by the veteran are 
consistent with a mild disability.  The next higher rating, 
20 percent for the left (minor) extremity, requires a 
moderate disability.  A moderate disability would have more 
than the subjective symptoms described by the veteran; there 
would be objective findings consistent with the greater 
degree of disability.  The record here shows that the veteran 
has been repeatedly examined by medical professionals.  Their 
training and experience makes their observations more 
probative than the veteran's complaints.  The trained medical 
professionals have repeatedly described minimal 
symptomatology which would not approximate any applicable 
criteria for a higher evaluation.  38 C.F.R. § 4.7 (2000).  
Consequently, the Board can not assign a higher rating.  

The Board has considered the possibility of assigning a 
higher rating under other rating criteria.  There is no 
limitation of finger movement which would warrant an 
additional rating.  38 C.F.R. § 4.71a (2000).  Injury to the 
intrinsic muscles of the hand will be rated on limitation of 
motion with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.73, Code 5309 (2000).  The record here shows that there 
is no limitation of motion on which to base a higher or 
additional evaluation.  There is subjective residual hand 
surgery symptomatology which could support the minimum rating 
of 10 percent.  However, this is the same symptomatology 
(including numbness and weakness) currently rated as mildly 
disabling under Code 8515.  The same symptomatology can not 
be rated twice under different codes.  38 C.F.R. § 4.14 
(2000).  

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration.  
38 C.F.R. Part 4, Codes 7803 (2000).  Superficial scars will 
be rated as 10 percent disabling where they are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, Code 
7804 (2000).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(2000).  

There is no evidence that the surgical scar is poorly 
nourished or ulcerated.  On the November 1997 VA examination, 
the surgical scar was note to be well healed.  On the July 
1998 examination, it was barely perceptible.  There is no 
evidence that the surgical scar is tender and painful on 
objective demonstration.  In November 1997, the doctor 
specified that the scar was non-tender.  The veteran told the 
doctor that it had not caused any problems.  There is no 
evidence from the veteran or any examiners that the post 
surgical scar itself impairs hand function.  38 C.F.R. 
Part 4, Code 7805 (2000).  Therefore, there is no basis for 
an additional rating for the surgical scar.  

The veteran and her representative have not asserted that a 
higher rating could be assigned under any other criteria and 
the Board's review does not disclose any basis for a higher 
or an additional rating.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

Extraschedular Rating

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board particularly notes that 
the veteran is currently working as a bus driver and there is 
no evidence that her service-connected disabilities have 
caused her to miss work or required hospitalization.  


ORDER

Service connection for headaches is denied.  

Service connection for a back disorder is denied.

A compensable evaluation for the service-connected carpal 
tunnel syndrome of the right hand is denied.

An evaluation in excess of 10 percent for the service-
connected subluxation of ring sublimis tendon and persistent 
grip weakness and palmar pain, status post left carpal tunnel 
release, is denied.  



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals



 


